1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     HOWARD DUCE SIMON
7
8
9                         IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,              )   Case No. 2:17-CR-0151 MCE
                                            )
13                            Plaintiff,    )
                                            )   AMENDED STIPULATION AND ORDER
14                vs.                       )   CONTINUING STATUS CONFERENCE
                                            )   AND EXCLUDING TIME
15   HOWARD DUCE SIMON,                     )
                                            )
16                            Defendant.    )   Date:  October 25, 2018
                                            )   Time: 10:00 a.m.
17                                          )   Judge: Hon. Morrison C. England, Jr.
18
19         It is hereby stipulated and agreed between defendant, Howard Duce Simon, and
20   plaintiff, United States of America, that the status conference scheduled for October 25,
21   2018, may be continued to December 13, 2018, at 10:00 a.m.
22         The defense continues to review discovery with Mr. Simon and requests
23   additional time to determine how best to proceed. Defense investigation is ongoing and
24   includes collection of school and other records the defense needs to obtain prior to
25   further scheduling or resolution of the case. The parties therefore ask the Court to
26   exclude time from the date of this order through December 13, 2018, to give them
27   adequate time to prepare. The parties further ask to exclude time under the Speedy
28
                                                 -1-
1    Trial Act from the date of this order through that date pursuant to Title 18, United States
2    Code, Section 3161(h)(7)(A) and (B)(iv). The parties agree that the interests of justice
3    outweigh the best interests of the public and the defendants in a speedy trial and ask
4    the Court to so find.
5                                               Respectfully Submitted,
6                                               HEATHER E. WILLIAMS
                                                Federal Defender
7
8    Dated: October 23, 2018                    /s/ T. Zindel__________________
                                                TIMOTHY ZINDEL
9                                               Assistant Federal Defender
                                                Attorney for HOWARD DUCE SIMON
10
11                                              McGREGOR W. SCOTT
                                                United States Attorney
12
13   Dated: October 23, 2018                    /s/ T. Zindel for J. Conolly ____
                                                JAMES CONOLLY
14                                              Assistant U.S. Attorney
15
16                                            ORDER
17
                The status conference is continued to December 13, 2018, at 10:00 a.m. The
18
     court finds that a continuance is necessary for the reasons stated above and that the
19
     ends of justice served by granting a continuance outweigh the best interests of the
20
     public and the defendant in a speedy trial. Time is therefore excluded from the date of
21
     this order through December 13, 2018, pursuant to 18 U.S.C. § 3161(h)(7)(A) and
22
     (B)(iv).
23
                IT IS SO ORDERED.
24
     Dated: October 24, 2018
25
26
27
28
                                                  -2-
